DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 7-9 are objected to because of the following informalities:  
In claim 7, lines 6-7, the examiner recommends to replace “user information request signal” with “a user information request signal” to improve grammar.
In claim 8, line 6, the examiner recommends to replace “the user information the user terminal” with “the user information of the user terminal” to improve grammar.
In claim 9, line 3, the examiner recommends to replace the comma with a colon to improve form.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2 and 10, claims 2 and 10 recite “the target image request signal comprises time information about a time when the target image request signal is received from the user terminal”.  It is not clear how the target image request signal could comprise time information about a time when the target image request signal is received from the user terminal, since when this target image request signal is created it is not known when the signal will be received.  According to claim 1, an unspecified apparatus receives the target image request signal from a user terminal.  The specification discloses the apparatus is server 120, the user terminal is a device, such as a smart phone or laptop, and the user terminal sends the target image request signal to the server.  It is not clear how the target image request signal could comprise time information about a time when the target image request signal is received from the user terminal since at the time the user terminal sends the target image request signal it is not known when the target image request signal will be received by the server.  Therefore, claims 2 and 10 do not particularly point out and distinctly claim the subject matter of the invention, rendering claims 2 and 10 indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-10, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leech et al. (US 2016/0014461 A1).
Regarding claims 1 and 9, Leech teaches: A method, performed by a computing device, and an apparatus for providing image playing rate information [(abstract, Fig. 6)], the method comprising: 
receiving, from a user terminal, a target image request signal [requesting content from a user device (par. 32, Fig. 1)] 
transmitting, to the user terminal, a target image in a first state or the target image in a second state, based on whether the target image request signal satisfies a specified standard [transmitting content to the user device, such as a movie, through a linear content platform, a media on-demand platform, or a service provider platform based on whether the movie was requested to be accessed as linear content, on-demand content, or in a service provider’s format, such as the user’s favorite part of the movie (par. 41-42, 53, and 67, Fig. 3)] 
obtaining, from the user terminal, state information and image playing information of the target image for each specified time [receiving user viewing history and state information from a user device, such as set-top box, including the times the content was watched (par. 42-45 and 218, Fig. 1 and 3)] and 
providing user-wise playing rate information of the target image, based on the state information and the image playing information of the target image [displaying indications of which content users have viewed and what percentage of the content was viewed based on user viewing history and state information (par. 120-123, 125, 128-131, and 134, Fig. 6 and 7A)].
Regarding claims 2 and 10, Leech teaches the method of claim 1; Leech further teaches: the target image request signal comprises time information about a time when the target image request signal is received from the user terminal [the time when the request is received may be during a live broadcast of the content or may be at another time (par. 41, 95, 99, and 118, Fig. 3)], and 
the transmitting comprises, transmitting, to the user terminal, the target image in the first state, which is a real-time image, when the time when the target image request signal is received is included in a real-time target image broadcasting time section [the content asset may be a linear or live platform asset, and a user may only have the ability to access the asset during a live broadcast (par. 41 and 95)], and 
transmitting, to the user terminal, the target image in the second state, which is a stored image, when the time when the target image request signal is received is after the real-time target image broadcasting time section [the content may have previously aired and the user is accessing it on on-demand, such as from content server 106 (par. 95, 99, and 118, Fig. 3)].
Regarding claims 4 and 12, Leech teaches the method of claim 1; Leech further teaches: the image playing information comprises information related to image playing of the user terminal, and the obtaining comprises obtaining a data pair including the state information and information related to image playing of the target image received by the user terminal, for each specified time section, based on a playing time of the target image [receiving user viewing history and state information from a user device, such as set-top box, including the times the content was watched (par. 42-45 and 218, Fig. 1 and 3)].
Regarding claims 5 and 13, Leech teaches the method of claim 1; Leech further teaches: the providing comprises providing user-wise playing rate information for the target image in the first state and user-wise playing rate information for the target image in the second state, based on the state information and the image playing information of the target image [The interface 600 may include different categories of content sources, such as “Guide” which displays listings for live television or broadcast content and “On Demand” which displays a listing of content available to be viewed on demand (par. 117-118, Fig. 6).  Displaying indications of which content users have viewed and what percentage of the content was viewed based on user viewing history and state information (par. 120-123, 125, 128-131, and 134, Fig. 6 and 7A)].
Regarding claims 6 and 14, Leech teaches the method of claim 1; Leech further teaches: the providing comprises providing accumulated playing rate information for the target image in the first state and the target image in the second state for each user, by using the image playing information [The interface 600 may include different categories of content sources, such as “Guide” which displays listings for live television or broadcast content and “On Demand” which displays a listing of content available to be viewed on demand (par. 117-118, Fig. 6).  Displaying indications of which content users have viewed and what percentage of the content was viewed based on user viewing history (par. 120-123, 125, 128-131, and 134, Fig. 6 and 7A)].
Regarding claim 17, Leech teaches the method of claim 1; Leech further teaches: A non-transitory computer readable medium storing a computer program that, when executed by a processor, causes a computer to execute the method of claim 1 [instructions of a computer program may be stored in any type of computer-readable medium or memory, to configure the operation of the processor 201 (par. 35, Fig. 2)].
Regarding claim 18, Leech teaches the method of claim 5; Leech further teaches: providing user-wise playing section information regarding the target image in the first state and user-wise playing section information regarding the target image in the second state [The interface 600 may include different categories of content sources, such as “Guide” which displays listings for live television or broadcast content and “On Demand” which displays a listing of content available to be viewed on demand (par. 117-118, Fig. 6).  Displaying indications of which content users have viewed and what percentage of the content was viewed based on user viewing history (par. 44, 120-123, 125, 128-131, and 134, Fig. 6 and 7A)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leech et al. (US 2016/0014461 A1) in view of Craner (US 2012/0060181 A1).
Regarding claims 3 and 11, Leech teaches the method of claim 1; Leech does not explicitly disclose: the target image request signal comprises user information of the user terminal, and the transmitting the target image in the first state or the transmitting the target image in the second state comprises transmitting, to the user terminal, the target image in the first state or the target image in the second state, based on a presence of target image playing authority that has been determined based on the user information.
Craner teaches: the target image request signal comprises user information of the user terminal, and the transmitting the target image in the first state or the transmitting the target image in the second state comprises transmitting, to the user terminal, the target image in the first state or the target image in the second state, based on a presence of target image playing authority that has been determined based on the user information [receiving user information, such as a username and password (par. 67).  Determining if the user is authorized to access the requested asset.  If the user is authorized, the asset is presented.  If the user is not authorized, another version of the asset may be presented that the user is authorized to view (par. 115-116, Fig. 16)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Leech and Craner before the effective filing date of the claimed invention to modify the method of Leech by incorporating the target image request signal comprises user information of the user terminal, and the transmitting the target image in the first state or the transmitting the target image in the second state comprises transmitting, to the user terminal, the target image in the first state or the target image in the second state, based on a presence of target image playing authority that has been determined based on the user information as disclosed by Craner.  The motivation for doing so would have been to provide the user with only the version of the content that they are authorized to view, for example a child may not be authorized to view a R-rated movie, but instead may be presented with an edited version of the movie (Craner – par. 116).  Therefore, it would have been obvious to combine the teachings of Leech and Craner to obtain the invention as specified in the instant claim.
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leech et al. (US 2016/0014461 A1) in view of Auxer et al. (US 2019/0141399 A1).
Regarding claims 7 and 15, Leech teaches the method of claim 1; Leech further teaches: 
the method further comprises transmitting the user information of the user terminal to another user terminal [displaying on a user device indications of which content other users have viewed and what percentage of the content was viewed (par. 120-123, 125, 128-131, and 134, Fig. 6 and 7A)].
Leech does not explicitly disclose: the target image request signal comprises user information of the user terminal, the another user terminal has user-wise playing rate information identification authority, and the transmitting is in response to receiving, from the another user terminal, user information request signal regarding one or more users who have played the target image.
Auxer teaches: the target image request signal comprises user information of the user terminal [receive user information such as username and password (par. 60)], 
the another user terminal has user-wise playing rate information identification authority [another user may be friends on Facebook with the user and therefore has access to the friend’s information such as which media assets have been viewed (par. 61-66, Fig. 1)], and 
the transmitting is in response to receiving, from the another user terminal, user information request signal regarding one or more users who have played the target image [the other user request to view information about media assets that are frequently accessed by the friends of the user and in response is presented with information regarding which media assets were viewed by friends (par. 59-66, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Leech and Auxer before the effective filing date of the claimed invention to modify the method of Leech by incorporating the target image request signal comprises user information of the user terminal, the another user terminal has user-wise playing rate information identification authority, and the transmitting is in response to receiving, from the another user terminal, user information request signal regarding one or more users who have played the target image as disclosed by Auxer.  The motivation for doing so would have been to allow the user to efficiently navigate content selections and easily identify content that they may desire (Auxer – par. 53).  Therefore, it would have been obvious to combine the teachings of Leech and Auxer to obtain the invention as specified in the instant claim.
Regarding claims 8 and 16, Leech and Auxer teach the method of claim 7; Leech further teaches: the image playing information comprises information related to image playing of the user terminal [receiving user viewing history from a user device, such as set-top box, including the times the content was watched (par. 42-45 and 218, Fig. 1 and 3)], 
Auxer further teaches: the user information request signal comprises specific playing time information of the target image [Time option 131 is a calendar that allows the user to organize the media assets listed in region 130 based on a threshold time period (e.g., viewing period) (par. 64, Fig. 1)], and 
the transmitting the user information the user terminal to the another user terminal comprises transmitting, to the another user terminal, the user information of the user terminal that has played the target image at a specific playing time, by using the information related to image playing of the user terminal [The time option allows the user to view the media assets that were viewed by friends during the selected time period based on viewing histories (par. 61 and 64-65, Fig. 1)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            
/James R Sheleheda/            Primary Examiner, Art Unit 2424